Citation Nr: 1749921	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo (peripheral vestibular condition).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A personal hearing was conducted between the Veteran and undersigned in June 2014.  A transcript is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The matter was most recently remanded in February 2017 to obtain addendum opinions addressing whether the Veteran's diagnosed benign paroxysmal positional vertigo (BPPV) was caused by the Veteran's active service, or caused or aggravated by his service-connected tinnitus.  The requested opinions were obtained .  See August 2017 VA Examinations.  In pertinent part, the August 2017 examiner opined that the Veteran's BPPV was less likely as not caused by his tinnitus.  The examiner stated that tinnitus is "often associated with BPPV," but is not considered a "causative factor."

The examiner's rationale addresses causation under secondary service connection, but is not responsive to the inquiry of whether the Veteran's tinnitus aggravated his BPPV.  The section of the completed Disability Benefits Questionnaire (DBQ) addressing the aggravation question was left blank.  Moreover, the examiner's statement that tinnitus is not a causative factor of BVVP does not preclude the possibility of aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140   (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  An addendum opinion should therefore be obtained to address aggravation under secondary service connection, particularly in light of the examiner's statement that tinnitus and BPPV are often associated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the August 2017 examiner.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise. 

The examiner should state whether it is at least as likely as not that the Veteran's BPPV was aggravated (worsened) by his service-connected tinnitus. 

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




